Auto Exercise in March 2010
Plan: 2008CSSARB

Discovery Performance Equity Program
Cash-Settled Stock Appreciation Right Agreement for Employees – Auto Exercise

Discovery Communications, Inc. (the “Company”) has granted you a stock
appreciation right (the “SAR”) under the Discovery Communications, Inc. 2005
Incentive Plan (As Amended and Restated) (the “Plan”), the Plan under which the
Company will now make equity grants after the transactions that closed on
September 17, 2008. The Company’s general program to offer equity and
equity-type awards to eligible employees is referred to as the “Performance
Equity Program” (or “PEP”). The SAR lets you receive a cash amount equivalent to
the appreciation in value, if any, at the time of exercise of a specified number
of shares of the Company’s Series A common stock (the “SAR Shares”) over a
specified measurement price per share (the “Base Price”).

The individualized communication you received (the “Cover Letter”) provides the
details for your SAR. It specifies the number of SAR Shares, the Base Price, and
the Date of Grant.

The SAR is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the SAR under
the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan. If you are located in a country other than the United States, you are also
receiving an International Addendum to this Grant Agreement (the “International
Addendum”). You are required to sign a copy of the International Addendum in
addition to accepting this Grant Agreement electronically. The International
Addendum is incorporated into the Grant Agreement by reference and supplements
the terms of this Grant Agreement and future grants to you under the Plan.

The Plan document is available on the Fidelity website. The Prospectus for the
Plan and Company’s S-4, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the SAR, the value of
the Company’s stock or of this SAR, or the Company’s prospects. The Company is
not providing any advice regarding tax consequences to you or regarding your
decisions regarding the SAR; you agree to rely only upon your own personal
advisors.

No one may sell, transfer, or distribute the SAR without an effective
registration statement relating thereto or an opinion of counsel satisfactory to
Discovery Communications, Inc. or other information and representations
satisfactory to it that such registration is not required.

1

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

     
SAR
Exercise
  Your SAR will be automatically exercised on March 15, 2010, assuming you
remain employed (or serve as a member of the Company’s board of directors)
through such date (the “Service Condition”) or
the Service Condition is waived as a result of one of the events described below
in this SAR Exercisability section. For
purposes of this Grant Agreement, employment with the Company will include
employment with any Subsidiary whose employees
are then eligible to receive Awards under the Plan (provided that a later
transfer of employment to an ineligible
Subsidiary will not terminate employment unless the Committee determines
otherwise).

The Service Condition will be waived if, before March 15, 2010, your employment
ends because of your Retirement, Disability or death. If the Company terminates
your employment without Cause on or after December 15, 2009, the Service
Condition will be waived; any earlier termination without Cause will be treated
as not satisfying the Service Condition. (“Cause” has the meaning provided in
Section 11.2(b) of the Plan. “Retirement” means your employment ends for any
reason other than Cause at a point at which you are at least age 60 and have
been employed by the Company, any of its subsidiaries, or Discovery
Communications, LLC for at least five years, where your period of service is
determined using the Company’s Prior Employment Service Policy or a successor
policy chosen by the Committee. Acceleration upon Retirement does not apply in
countries subject to the EU Directive on Discrimination.)



      Change in Notwithstanding the Plan’s provisions, if an Approved
Transaction,



      Control Control Purchase, or Board Change (each a “Change in Control”)
occurs while you remain employed by the Company, the Service Condition will only
be waived solely of the Change in Control if (i) within 12 months after the
Change in Control and before March 15, 2010, (x) your employment is terminated
without Cause or (y) you resign for Good Reason and (ii) with respect to any
Approved Transaction, the transaction actually closes and the qualifying
separation from employment occurs within 12 months after the closing date.

“Good Reason” has the meaning provided in your employment agreement with the
Company or, if no such agreement is in effect after a Change in Control, any of
the following events without your consent and as measured against the status in
effect at the Change in Control (unless you have subsequently consented to a
different status):  (a) a required relocation of your principal place of
employment that results in an increase in commuting distance of at least 50
miles, (b) a job level reduction of at least two levels, or (c) a reduction in
base salary, provided however, that you must provide the Company with written
notice of the existence of the event constituting Good Reason within 45 days of
your knowledge of any such event having occurred and allow the Company 30 days
to cure the same.  If the Company so cures the change, you will not have a basis
for terminating your employment for Good Reason with respect to such cured
change.  If such event is not cured within such 30 day period, you may make your
resignation effective at the end of such 30 day period. Unless the Committee
determines otherwise, Good Reason provides an acceleration only for resignations
during the 12 month period following a Change in Control.

The Committee reserves its ability under Section 11.1(b) of the Plan to vary
this treatment if the Committee determines there is an equitable substitution or
replacement award in connection with a Change in Control.

If exercised, the Company or its Subsidiary will pay you, no later than April
     , 2010, cash per share based on the average closing price of a single
Class A share of the Company (trading on the Nasdaq National Market under the
symbol “DISCA”) for the 10 trading days preceding and including March 15, 2010
and the 10 trading days following the March 15, 2010, such closing prices as
according to the Wall Street Journal or a comparable successor publication in
the United States as of such dates over the Base Price, with the payment reduced
by withholdings.

     
SAR Expiration
  The SAR cannot be exercised after it has expired. If you cease to be employed
before March 15, 2010 and the Service
Condition is not waived as provided above, the SAR will expire immediately
(unless you are concurrently remaining
or becoming a member of the Board).
 
  The Committee can override the expiration provisions of this Grant Agreement.
Withholding
  The Company will reduce the cash to be issued to you in connection with any
exercise of the SAR by an amount that
would equal all taxes (for example, in the U.S., Federal, state, and local
taxes) required to be withheld (at their
minimum withholding levels). If a fractional share remains after the required
withholding, the Company will pay
you the value of the fraction in cash.
Compliance
with Law
  The Company will not exercise the SAR if such exercise would violate any
applicable Federal or state securities laws or other laws or regulations.
Additional
Conditions
  The Company may postpone any exercise for so long as the Company
determines to be advisable to satisfy the following:
to Exercise
 


its completing or amending any securities registration or its or your satisfying
any exemption from registration under any Federal or state law, rule, or
regulation;

your complying with any requests for representations under the Plan; and

your complying with any Federal, state, or local tax withholding obligations.

     
No Effect on
Employment
or Other
Relationship
  Nothing in this Grant Agreement restricts the Company’s rights or those of any
of
its affiliates to terminate your employment or other relationship at any time
and
for any or no reason. The termination of employment or other relationship,
whether by the Company or any of its affiliates or otherwise, and regardless of
the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance
agreement or plan.
No Effect on
Running Business
  You understand and agree that the existence of the SAR will not affect in any
way the right or power of the Company or its stockholders to make or authorize
any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or
any merger or consolidation of the Company, or any issuance of bonds,
debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part
of its assets or business, or any other corporate act or proceeding, whether or
not of a similar character
to those described above.
Governing Law
  The laws of the State of Delaware will govern all matters relating to the SAR,
without regard to the
principles of conflict of laws.
Notices
  Any notice you give to the Company must follow the procedures then in effect.
If no other procedures apply,
you must send your notice in writing by hand or by mail to the office of the
Company’s Secretary (or to the
Chair of the Committee if you are then serving as the sole Secretary). If
mailed, you should address it to
the Company’s Secretary (or the Chair of the Committee) at the Company’s then
corporate headquarters, unless
the Company directs recipients to send notices to another corporate department
or to a third party
administrator or specifies another method of transmitting notice. The Company
and the Committee will
address any notices to you using its standard electronic communications methods
or at your office or home
address as reflected on the Company’s personnel or other business records. You
and the Company may change
the address for notice by like notice to the other, and the Company can also
change the address for notice
by general announcements to recipients.
Amendment
  Subject to any required action by the Board or the stockholders of the
Company, the Company may cancel the
SAR and provide a new Award in its place, provided that the Award so replaced
will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect the
SAR to the extent the Service Condition has already been met.
US1DOCS 6817735v2
Plan Governs
 
Wherever a conflict may arise between the terms of this Grant Agreement and the
terms of the Plan, the terms
of the Plan will control. The Committee may adjust the number of SAR Shares and
the Base Price and other
terms of the SAR from time to time as the Plan provides.

2